DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 12/23/2020 in response to Office Action mailed 7/24/2020. 
Claims 1-9 were previously pending. With Applicant’s filing of 12/23/2020 Claim 1 is amended and Claims 2-9 are as previously presented. Presently Claims 1-9 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 12/23/2020, with respect to Claims 1-9 have been fully considered and are persuasive. The prior art rejections of Claims 1-9 have been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for an emulsification step of mixing a polymer solution obtained by dissolution of a claimed polymer in an organic solvent, with an aqueous solution comprising 0.1 to 15 parts by weight of a rosinate based on 100 parts by weight in total of the claimed polymer, and emulsifying the resultant in water to thereby obtain an emulsified liquid, wherein an amount of water for use in the emulsification step is 50 to 100 parts by weight based on 100 parts by weight of the polymer solution, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-9 are allowable as depending from an allowable base claim. 
A close prior art reference Satoh discloses a method of emulsifying a solution or fine suspension of synthetic polyisoprene dissolved or finely dispersed in an organic solvent in the presence of a surfactant in water, and removing the organic solvent as needed, and thereby producing a synthetic polyisoprene latex. Satoh further discloses that the amount of the water used in an emulsification step is preferably 50 to 5,000 parts by weight with respect to 100 parts by weight of the synthetic polyisoprene, more preferably 100 to 3,000 parts by weight. Satoh still further discloses that the amount of the surfactant is preferably 0.5 to 50 parts by weight with respect to 100 parts by weight of SIS, more preferably 0.5 to 30 parts by weight, furthermore preferably 5 to 25 parts by weight. However, Satoh fails to disclose using an aqueous solution comprising 0.1 to 15 parts by weight of a rosinate based on 100 parts by weight synthetic polyisoprene and using 50 to 100 parts by weight of water based on 100 parts by weight of the polymer solution for emulsifying a solution or fine suspension of synthetic polyisoprene. Satoh does not describe or suggest the unexpected results achieved by the presently claimed ranges. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743